 Case: 2:19-cv-01037-MHW-KAJ Doc #: 6 Filed: 03/20/19 Page: 1 of 3 PAGEID #: 66



                          UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


UNITED STATES OF AMERICA,

                        Plaintiff,

v.                                                      CASE NO. 2:19-cv-1037

S-OIL CORPORATION,

                        Defendant.


STIPULATION BY THE UNITED STATES AND DEFENDANT S-OIL CORPORATION

It is hereby stipulated by and between the undersigned parties that:

        1. The Court has jurisdiction over the subject matter of this action and over Defendant

            S-Oil Corporation (“S-Oil”); S-Oil waives service of summons on the Complaint;

            and venue is proper in the Southern District of Ohio.

        2. A proposed Final Judgment in the form attached hereto as Exhibit A may be filed

            with this Court by the United States and may be entered by the Court, upon the

            motion of any party or upon the Court’s own motion, at any time after compliance

            with the requirements of the Antitrust Procedures and Penalties Act, 15 U.S.C. § 16

            (“APPA”), and without further notice to any party or other proceedings, provided

            that the United States has not withdrawn its consent, which it may do at any time

            before the entry of the proposed Final Judgment by serving notice thereof on S-Oil

            by filing that notice with the Court.

        3. S-Oil agrees to arrange, at its expense, publication as quickly as possible of the

            newspaper notice required by the APPA. The publication shall be arranged no later


                                                    1
Case: 2:19-cv-01037-MHW-KAJ Doc #: 6 Filed: 03/20/19 Page: 2 of 3 PAGEID #: 67



        than three (3) calendar days after S-Oil’s receipt from the United States of the text of

        the notice and the identity of the newspaper within which the publication shall be

        made. S-Oil shall promptly send to the United States (1) confirmation that

        publication of the newspaper notice has been arranged, and (2) the certification of

        the publication prepared by the newspaper within which the notice was published.

     4. S-Oil represents that the payment ordered in the proposed Final Judgment can and

        will be made, and that it will later raise no claim of mistake, hardship, or difficulty of

        compliance as grounds for asking the Court to modify any of the provisions

        contained therein.

     5. The entry of the Final Judgment in accordance with this Stipulation settles any and

        all civil antitrust claims of the United States against S-Oil arising from any act or

        offense committed before the date of the signature of this Stipulation that was

        undertaken in furtherance of an attempted or completed antitrust conspiracy

        involving Posts, Camps & Stations and/or Army and Air Force Exchange Service

        fuel supply contracts with the U.S. military in South Korea during the period 2005

        through 2016.

     6. This Stipulation shall apply with equal force and effect to any amended proposed

        Final Judgment agreed upon in writing by the parties and submitted to the Court.

     7. In the event that (1) the United States has withdrawn its consent, as provided in

        Paragraph 2 above, or (2) the proposed Final Judgment is not entered pursuant to this

        Stipulation, the time has expired for all appeals of any Court ruling declining entry

        of the proposed Final Judgment, and the Court has not otherwise ordered continued

        compliance with the terms and provisions of the proposed Final Judgment, then the



                                              2
- ·-
   - ---    - --------------------
           --                                                            --------------------

              Case: 2:19-cv-01037-MHW-KAJ Doc #: 6 Filed: 03/20/19 Page: 3 of 3 PAGEID #: 68




                           parties are released from all further obligations under this Stipulation, and the

                           making of this Stipulation shall be without prejudice to any paity in this or any other

                           ptoceeding.




               Dated thisiQ.th day of March, 2019.


               Respectfully submitted,


                 FOR PLAINTIFF UNITED STATES OF                      FOR DEFENDANT S-OIL
                 AMERICA                                             CORPORATION



                  . Richard Doidge
                                                                     Lkf.#l!L
                                                                     Sonia K. Pfaffenroth
                                                                    William J. Baer
                  U.S. Depa1tment of Justice                        James W. Cooper
                · Antitrust Division                                Wrede H. Smith III
                  Transpo1tation, Energy &                          AndyT. Wang
       I
                      Agriculture Section
                  450 Fifth Street, NW. Suite 8000                  Arnold & Porter Kaye Scholer LLP
                  Washington, DC 20530                              601 Massachusetts Avenue, NW
                  Tel: (202) 514-8944                               Washington, DC 20001
                  Fax: (202) 616-2441                               Tel: (202) 94.2-6831
                  E-mail:-dick.doidge@usdoj.gov                     Fax: (202) 942-5999
                                                                    E-mail: sonia.pfaffenroth@amoldporter.com
                 BENJAMIN C. GLASSMAN
                 United States Attorney


                 �
               v'A.ndrew M. Malek (0061442)
                 Assistant United States Attomey
                 303 Marconi Boulevard, Suite 200
                 Columbus, Ohio 43215
                 Tel: (614) 469-5715
                 Fax: (614) 469-2769
                 E-mail: Andrew.Malek@usdoj.gov


                                                               3
